DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102 (a) (1) as being U.S Pub No.2014/0337093 A1 Jain.
Regarding claim 1, Jain discloses a method for remote communication with a legal professional, comprising: sending, using a graphical user interface coupled to an electronic device of a user, a request for communication with the legal professional (Fig.8 and paragraphs [0090], [0162]; request phone call);
wherein the request includes identifiable information about a user (paragraph [0069]; caller identification), and wherein the electronic device of the user includes a processor and a memory; notifying the legal professional of the request (Fig.8 and paragraphs [0090], [0097], [0162] and [0191];call routing engine may determine the 
accepting the request, using a graphical user interface coupled to an electronic device of the legal professional (Fig.8 and paragraphs [0090], [0097], [0162] and [0191]; establish communication connection for advisee and selected advisor);
wherein the electronic device of the legal professional includes a processor and a memory (Fig.11);
sending identifiable information about the legal professional to the user; and enabling communication between the user and the legal professional using sensors coupled to the electronic device of the user and sensors coupled to the electronic device of the legal professional (Fig.8 and paragraphs [0090], [0097], [0162] and [0190] advisor information is presented to the advisee).

Regarding claim 2, Jain discloses the method as recited in claim 1, further comprising: sending the request to one or more contacts selected by the user (paragraph [0093]; selection of advisor).

Regarding claim 3, Jain discloses the method as recited in claim 2, further comprising:
enabling the one or more contacts to see a communication between the user and the legal professional (Fig.8 and paragraphs [0090], [0097], [0162] and [0190] establish communication connection for advisee and selected advisor and advisor information is presented to the advisee).

Regarding claim 4, Jain discloses the method as recited in claim 2, further comprising:
enabling the one or more contacts to contribute to a communication between the user and the legal professional (Fig.8 and paragraphs [0090], [0097], [0162] and [0190] establish communication connection for advisee and selected advisor and advisor information is presented to the advisee).

Regarding claim 5, Jain discloses the method as recited in claim 1, wherein the sensors coupled to the electronic device of the user and the sensors coupled to the electronic device of the legal professional are selected from the group consisting of: a microphone; a camera; and the graphical user interface (paragraphs [0054] and [0101] and [0102]).

Regarding claim 6, Jain discloses the method as recited in claim 1, wherein the electronic device of the user and the electronic device of the legal professional are coupled via a remote server(paragraphs [0058] and [0079]; please see types of serves).

Regarding claim 7, Jain discloses the method as recited in claim 1, wherein the identifiable information about the user is selected from the group consisting of: a name, an address; a phone number, a location; and a problem at hand for the user(paragraph [0069]; location data sources 110 may provide caller name information from calling name delivery (CNAM), also known as caller identification or caller ID, which information 

Regarding claim 8, Jain discloses the method as recited in claim 1, further comprising:
recording data pertaining to the communication between the user and the legal professional (paragraphs [0053] and [0174]; allow an advisor to record advisee information in a repository for later reference).

Regarding claim 9, Jain discloses the method as recited in claim 8, further comprising:
storing the data on a remote server (paragraphs [0053], [0079]  and [0174]; please see server).

Regarding claim 10, Jain discloses a system for remote communication with a legal professional (Fig.8 and paragraphs [0090], [0162]; request phone call);, comprising:
an electronic device of a user, wherein the electronic device of the user includes a memory, a processor, a graphical user interface, and one or more sensors, and wherein the electronic device of the user ( paragraphs [0054] and [0101] and [0102]) is configured to:

wherein the request includes identifiable information about the user; notifying the legal professional of the request, and send the request (Fig.8 and paragraphs [0090], [0097], [0162] and [0191];call routing engine may determine the phone number for the selected advisor using the advisor information repository. A phone call may be routed/connected to the phone number for the selected advisor); and
communicate with an electronic device of the legal professional using the one or more sensors; and the electronic device of the legal professional, wherein the electronic device of the legal professional includes a memory, a processor, a graphical user interface, and one or more sensors, and wherein the electronic device of the legal professional  (paragraphs [0054] and [0101] and [0102]) is configured to:
receive, using the graphical user interface, the request for communication with the legal professional, accept the request; and communicate with the electronic device of the user using the one or more sensors  (Fig.8 and paragraphs [0090], [0097], [0162] and [0190] advisor information is presented to the advisee).

Regarding claim 11, Jain discloses the system as recited in claim 10, wherein the electronic device of the user is further configured to:
send the request to one or more contacts selected by the user (paragraph [0093]; selection of advisor).

claim 12, Jain discloses the system as recited in claim 11, further comprising;
an electronic device of the one or more contacts selected by the user, and wherein the one or more contacts selected by the user are enabled, through the electronic device of the one or more contacts selected by the user, to see a communication between the user and the legal professional (Fig.8 and paragraphs [0090], [0097], [0162] and [0190] establish communication connection for advisee and selected advisor and advisor information is presented to the advisee).

Regarding claim 13, Jain discloses the system as recited in claim 11, further comprising:
an electronic device of the one or more contacts selected by the user, and wherein the one or more contacts selected by the user are enabled, through the electronic device of the one or more contacts selected by the user, to contribute to a communication between the user and the legal professional (paragraphs [0053] and [0174]; allow an advisor to record advisee information in a repository for later reference).

Regarding claim 14, Jain discloses the system as recited in claim 10, further comprising:
a remote server configured to couple the electronic device of the user and the electronic device of the legal professional (paragraphs [0053], [0079]  and [0174]; please see server).

Regarding claim 15, Jain discloses the system as recited in claim 14, wherein the remote server is further configured to record data pertaining to communication between the user and the legal professional (paragraphs [0058] and [0079]; please see types of serves).

Regarding claim 16, Jain discloses the system as recited in claim 15, wherein the remote server is further configured to store the data. (paragraphs [0058] and [0079]; please see types of serves).

Regarding claim 17, Jain discloses the system as recited in claim 10, wherein the sensors coupled to the electronic device of the user and the sensors coupled to the electronic device of the legal professional are selected from the group consisting of: a microphone; a camera; and the graphical user interface (paragraphs [0054] and [0101] and [0102]).

Regarding claim 18, Jain discloses The system as recited in claim 10, wherein the identifiable information about the user is selected from the group consisting of: a name; an address; a phone number; a location; and a problem at hand for the user (paragraph [0069]; location data sources 110 may provide caller name information from calling name delivery (CNAM), also known as caller identification or caller ID, which information may be used to determine particular details about the caller. the location 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302.  The examiner can normally be reached on 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/           Primary Examiner, Art Unit 2653